


Exhibit 10.1(b)


SECOND AMENDMENT TO THE
CENTURYTEL UNION 401(K) PLAN
AS AMENDED AND RESTATED
EFFECTIVE DECEMBER 31, 2006


CENTURYTEL, INC., represented herein by its Senior Vice-President, General
Counsel and Secretary, Stacey W. Goff, as Plan Sponsor and Employer, does hereby
execute the following amendments to the CenturyTel Union 401(k) Plan and Trust,
each amendment effective as indicated below:
 
The following amendment is effective as if included in the Amendment and
Restated Plan executed on behalf of CenturyTel, Inc. and effective as of
December 31, 2006:


1.  
The first paragraph of Section 6.6(a) is amended to read as follows:



 
Hardship.  By filing the required form, a Participant may withdraw on account of
hardship all or a portion of his vested Accrued Benefit except for: (1) earnings
allocated after December 31, 1988 on Elective Deferrals; (2) any portion of his
Accrued Benefit held in his Qualified Non-Elective Contribution Account and
Qualified Matching Contribution Account; and (3) any portion of his Accrued
Benefit held in his Company Stock Account. The amount distributed will be
withdrawn pro rata across eligible money types.
 


The following amendments are effective as of January 1, 2008:
 
1.  
Section 1.1 is amended to delete 1.1(b), to re-designate 1.1(c) as 1.1(b), to
insert “(c) Pre-Tax Elective Deferral Account”, to insert “(h)Roth Elective
Deferral Account”, and to re-designate 1.1(h) as 1.1(i).



2.  
The last sentence of Section 1.9 is deleted and the following is inserted in
lieu thereof:



These contributions are held in the Pre-Tax Elective Deferral Account or Roth
Elective Deferral Account, as appropriate.


3.  
Section 1.17 is amended in its entirety to read as follows:



Collectively, a Participant’s Pre-Tax Elective Deferral Account and Roth
Elective Deferral Account.


4.  
Section 1.18 is amended in its entirety to read as follows:



Collectively, a Participant’s Pre-Tax Elective Deferrals and Roth Elective
Deferrals.


5.  
Article I is amended to insert Section 1.38, as follows:



1.38           Pre-Tax Elective Deferral Account. The portion of a Participant’s
Accrued Benefit which consists of Pre-Tax Elective Deferrals made to the Plan by
the Employer on behalf of the Participant. A Participant’s Pre-Tax Elective
Deferral Account shall include all assets of the Participant’s Elective Deferral
Account as of January 1, 2008.


6.  
Article I is amended to insert Section 1.39, as follows:



1.39           Pre-Tax Elective Deferrals. Contributions made to the Plan by the
Employer at the election of the Participant in lieu of cash compensation,
pursuant to Section 3.1 of the Plan, including contributions made pursuant to a
salary reduction agreement, which are irrevocably designated by the Participant
as Pre-Tax Elective Deferrals.


7.  
Sections 1.38 through 1.44 are re-numbered as Sections 1.40 through 1.46.



8.  
Article I is amended to insert Section 1.47, as follows:



1.47           Roth Elective Deferral Account. The portion of a Participant’s
Accrued Benefit which consists of Roth Elective Deferrals made to the Plan by
the Employer on behalf of the Participant. A Participant’s Roth Elective
Deferral Account shall include only a Participant’s Roth Elective Deferrals and
gains, losses, and earnings thereon.


9.  
Article I is amended to insert Section 1.48, as follows:

 
                               1.48   Roth Elective Deferrals. Contributions
made to the Plan by the Employer at the election of the Participant in lieu of
cash compensation, pursuant to Section 3.1 of the Plan,
                               including contributions made pursuant to a salary
reduction agreement, which are irrevocably designated by the Participant as Roth
Elective Deferrals.


10.  
Sections 1.45 through 1.51 are re-numbered as Sections 1.49 through 1.55.



11.  
The following sentence is inserted as the fifth sentence of Section 3.1(a):



A Participant, at the time of making an election to defer Compensation pursuant
to this Section 3.1(a), shall irrevocably designate the deferred Compensation as
either a Pre-Tax Elective Deferral or a Roth Elective Deferral.


12.  
The last sentence of section 3.1(a) is deleted and the following is inserted in
lieu thereof:



A Participant shall at all times have a nonforfeitable interest in his Pre-Tax
Elective Deferral Account and his Roth Elective Deferral Account.


13.  
The following paragraph is added as the third paragraph of Section 3.1(c):



Excess Deferrals distributed by the Employer pursuant to this Section 3.1(c)
shall first be distributed from the Participant’s Roth Elective Deferrals and,
if Excess Deferrals remain after the Participant’s Roth Elective Deferrals have
been distributed, from the Participant’s Pre-Tax Elective Deferrals.


14.  
The following sentence is added as the last sentence of Section 3.1(d):



A Participant, at the time of his election to make a Catch-Up Contribution
pursuant to this Section 3.1(d), shall irrevocably designate the Catch-Up
Contribution as either a Pre-Tax Elective Deferral or a Roth Elective Deferral.


15.  
The following is added as Section 3.6(e):



(e)         Notwithstanding the preceding provisions of this Section 3.6, the
Trustee shall not accept rollovers or direct transfers of funds from a Roth
account under a qualified plan or from a Roth IRA.


16.  
The following paragraph is added as the last paragraph of Section 3.7(e):



Excess Contributions distributed by the Employer from a Participant’s Elective
Deferral Account pursuant to this Section 3.7(e) shall first be distributed from
the Participant’s Roth Elective Deferral Account and, if Excess Contributions
remain after the balance in the Participant’s Roth Elective Deferral Account has
been distributed, from the Participant’s Pre-Tax Elective Deferral Account.


17.  
The following is added as Section 5.1(b)(5):



(5)         Any required correction under this Section 5.1(b) shall first be
satisfied from a Participant’s Roth Elective Deferrals and then from the
Participant’s Pre-Tax Elective Deferrals.


18.  
The following paragraphs are inserted as the third and fourth paragraphs of
Section 7.2:


 
A Participant, at the time of his election under this Section 7.2, shall
designate whether the distribution is to be made from his Pre-Tax Elective
Deferral Account, his Roth Elective Deferral Account, or from both accounts. In
the absence of an election by the Participant, the distribution shall first be
made from his Roth Elective Deferral Account.


The Plan Administrator may operationally implement ordering rules for
distributions from a Participant’s accounts attributable to Pre-Tax Elective
Deferrals or Roth Elective Deferrals. Such ordering rules may specify whether
Pre-Tax Elective Deferrals or Roth Elective Deferrals are distributed first, and
may permit a Participant to elect whether distributions are to be made from his
Pre-Tax Elective Deferral Account, his Roth Elective Deferral Account, or both.


19.  
The following paragraph is added as the third paragraph of Section 7.10(b)(2):



An eligible retirement plan with respect to a Roth Elective Deferral Account
shall only mean a qualified plan described in Section 401(a) of the Code which
contains Roth accounts and satisfies the requirements of Section 402A of the
Code or a Roth individual retirement account.


20.  
Section 9.1(g) is amended in its entirety to read as follows:



Loans will be funded with assets withdrawn pro rata across all money types
except for the portion of a Participant’s Accrued Benefit held in his Company
Match Account and a Participant’s Roth Elective Deferral Account.


21.  
The following is added as Section 14.7:



The provisions of this Plan relating to Roth Elective Deferrals and
Participants’ Roth Elective Deferral Accounts are intended to comply in good
faith with the provisions of Code Section 402A and guidance issued thereunder,
and such provisions shall be interpreted in a manner consistent therewith.


THUS DONE AND SIGNED this 31st day of December, 2007.

 
CENTURYTEL, INC.
     
BY:  /s/  Stacey W. Goff
 
Stacey W. Goff
 
Senior Vice-President, General
 
Counsel and Secretary




